PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
August Peutl, et al.
Application No. 16/052,428
Filing Date: August 1, 2018
Attorney Docket No. 32909.12 (L0012US)
For: CLIMATE CONTROL OF DIRECT PRINTING MACHINES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed August 3, 2022, to expedite consideration of the petition under 37 CFR 1.55(f), filed May 19, 2022, to accept a delayed submission of a certified copy of the foreign application.

The petition under 37 CFR 1.182 is granted to the extent that the petition fee of $420 has been received.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Application No. 10 2017 215 434.9 received on April 29, 2019.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	

cc: 	Samuel J. Noel
	Lowenstein Sandler LLP
	500 N Marketplace Dr., Suite 200	
Centerville, UT  84014